348 S.W.3d 145 (2011)
STATE of Missouri, Respondent,
v.
Javion Martae WALLACE, Appellant.
No. WD 72378.
Missouri Court of Appeals, Western District.
September 20, 2011.
Matthew Ward, Columbia, MO, for Appellant.
Robert J. Bartholomew, Jefferson City, MO, for Respondent.
*146 Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Javion Martae Wallace appeals the circuit court's judgment convicting him of unlawful use of a weapon. We affirm. Rule 30.25(b).